— Judgment unanimously modified, on the law, and, as modified, affirmed, in accordance with the following memorandum: We reject defendant’s argument that the prosecution failed to submit evidence that the victim suffered "physical injury” necessary to support the conviction of robbery in the second degree. The record, viewed most favorably to the People, shows that the victim suffered a sharp blow to the rib cage which gave him "a lot of pain”, lasting several weeks, equivalent to the pain he had suffered some time ago from a fractured rib. We conclude that this evidence entitled the jury to find that the victim suffered "substantial pain” (Penal Law § 10.00 [9]).
We agree with defendant that there was insufficient proof of value of the stolen property to support the conviction of grand larceny in the third degree. Accordingly, we reverse that conviction and vacate the sentence imposed thereon.
In view of defendant’s extensive criminal record, his sentence on the robbery conviction is neither harsh nor excessive.
We find no merit to the other issues raised by defendant. (Appeal from judgment of Oneida County Court, Buckley, J.— *577robbery, second degree, and grand larceny, third degree.) Present — Callahan, J. P., Doerr, Boomer, Lawton and Schnepp, JJ.